DOCKET NUMBER:           CR 19-0239 (RJD)

                                 CRIMINAL CAUSE FOR Arraignment
BEFORE JUDGE: James Orenstein, USMJ              DATE: 2/3/2020       TIME IN COURT 5 MINS


DEFENDANT=S NAME: Wesley Blake Barber (on bond)       DEFENDANT'S #: 1
DEFENSE COUNSEL: Joseph Flynn, Mark Nejame (retained)

DEFENDANT=S NAME: Christopher Walker (on bond)                 DEFENDANT'S #: 2
DEFENSE COUNSEL: Fritz Scheller, Tama Kudman (retained)


A.U.S.A.: Andrew Estes


CASE MANAGER OR MAGISTRATE CLERICAL: Alicia Guy
COURT REPORTER: David Roy

☒     Arraignment
‘     In Chambers Conference                            ‘     Sentencing non-evidentiary
‘     Pre Trial Conference                              ‘     Sentencing Contested
‘     Voir Dire Begun             ‘       Voir Dire Held      ‘      Jury selection       ‘       Jury trial
‘     Jury Trial Death Penalty    ‘       Sentence enhancement Phase         ‘      Bench Trial Begun
‘     Bench Trial Held            ‘       Bench Trial Completed      ‘       Motion Hearing Non
                                                                             Evidentiary
‘     Other Evidentiary Hearing Contested    TYPE OF HEARING



UTILITIES
☒     ~Util-Plea Entered          ‘    ~Util-Add terminate Attorneys      ‘      ~Util-Bond Set/Reset
‘     ~Util-Exparte Matter        ‘    ~Util-Indictment Un Sealed         ‘      ~Util-Information Unsealed
‘     ~Util-Set/Reset Deadlines   ‘    ~Util-Set/Reset Deadlines/Hearings
‘     ~Util-Set/Rest Motion and R&R Deadlines/Hearings       ‘     ~Util-Terminate Motions

Do these minutes contain ruling(s) on motion(s)? ‘      YES           ‘      NO

TEXT: Defendants pled not guilty to the charges in the Superseding Indictment filed on December 12,
2019.
